Exhibit 10.2

LOGO [g47191img_ex102pg1.jpg]

Zebra Technologies Corporation

and its Subsidiaries

2008 Management Bonus Plan



--------------------------------------------------------------------------------

SECTION 1 – PURPOSE

1.1 Purpose: Zebra Technologies Corporation and its subsidiaries (“Zebra”)
provides a Management Bonus Plan (the “Plan”) to focus the attention of
participants on growing the business based on a specific set of goals and to
reward performance in attaining these goals. While Associates play many
different roles within the Company, the Company will be successful only if all
Associates are focused on achieving common goals, strive individually for
functional excellence in their assigned roles, and contribute to organizational
excellence as a team. The Plan is established pursuant to the 2006 Zebra
Technologies Corporation Incentive Compensation Plan and is subject to the
provisions set forth therein.

SECTION 2 – DEFINITIONS

2.1 Definitions: Wherever used herein, the following terms shall have the
respective meanings set forth below, unless otherwise expressly provided. When
the defined meaning is intended, the term is capitalized.

 

  (a) “Associate” shall mean an employee of Zebra Technologies Corporation or
one of its subsidiaries.

 

  (b) “Base Earnings” shall mean the actual gross base pay received, while an
eligible Participant, during the Plan Year. Base Earnings shall exclude payments
of all other bonuses, commissions, imputed income, and any other non-base pay
forms of compensation.

 

  (c) “Bonus Award” shall mean the award earned by a Participant based on a
comparison of actual year-end results against the Financial Performance Goals
and Individual Performance Goals established at the beginning of the Plan Year.

 

  (d) “Cause” shall mean a Participant’s failure to follow directives and
policies of the Company, the failure to follow the reasonable directives of a
superior, willful malfeasance, gross negligence, acts of dishonesty, or conduct
injurious to the Company.

 

  (e) “Committee” shall mean the Compensation Committee of the Board of
Directors of Zebra Technologies Corporation.

 

  (f) “Company” shall mean Zebra Technologies Corporation and its subsidiaries.

 

  (g) “Financial Performance Goal” shall mean the budgeted level of operating
profit, for the Company or applicable business unit, as further defined in
Section 4.2 and Exhibit A.

 

  (h) “Individual Performance Goals” shall mean clear, specific, and measurable
goals that are aligned with the overall goals of the Company or applicable
business unit, and are approved by the applicable business unit or functional
Vice President.

 

  (i) “Participant” shall mean an Associate of the Company who is in a position
meeting the defined eligibility criteria for participation in the Plan, as
stated in Sections 3.1 and 3.2.

 

  (j) “Performance Payout Percentage” shall mean the amount of Target Bonus
Percentage awarded based on the level of goal achievement.

 

  (k) “Plan” shall mean the Zebra Technologies Corporation and Its Subsidiaries
2008 Management Bonus Plan in the form established and defined herein.

 

  (l) “Plan Year” shall mean the fiscal year of Zebra Technologies Corporation,
which extends from January 1, 2008 through December 31, 2008.

 

  (m)

“Section 16 Officers” shall mean any officers of the Company as defined in Rule
16a-1



--------------------------------------------------------------------------------

 

under the Securities Exchange Act of 1934, as amended.

 

  (n) “Target Bonus Percentage” shall mean the percent of Base Earnings which
would be paid to a Participant if the respective target levels of the Financial
Performance Goals and Individual Performance Goals applicable to such
Participant in the Plan Year were achieved.

SECTION 3 – ELIGIBILITY AND PARTICIPATION

3.1 Eligibility: Eligibility for participation in the Plan will be limited to
those Associates who, by the nature and scope of their position, regularly and
directly make or influence policy or operating decisions which impact the
growth, profitability, and earnings results of the Company. For purposes of this
Plan, such Associates are limited to the Chief Executive Officer, Vice
Presidents, Directors, and Managers, by job title, provided they are assigned a
salary grade of E-12 or above; provided, however, that non-US Associates and
Associates within the Enterprise Solutions Group (ESG) who are not assigned
salary grades will be eligible for participation in the Plan based upon job
title only. Department supervisors also may be considered eligible for
participation provided they are in an exempt salaried position and regularly
supervise no less than four direct reports. Any Associate participating in a
sales incentive or commission arrangement or any other bonus program shall be
excluded from participation in this Plan unless otherwise determined by the
Committee.

3.2 Participation: Participation in the Plan shall be determined annually by the
Vice President, Human Resources; provided, however, that participation by
Section 16 Officers of the Company shall be determined by the Committee.
Associates approved for participation shall be notified of their selection.

3.3 Partial Plan Year Participation: The Vice President, Human Resources may
allow an Associate who becomes eligible during the Plan Year, either as a new
hire or as a result of an internal promotion, to participate in the Plan
provided, however, that participation by Section 16 Officers of the Company
shall be determined by the Committee. In such case, only Base Earnings received,
while an eligible Participant, in the Plan Year shall be used in calculating the
Bonus Award. Newly hired Associates or Associates who first become eligible as a
result of an internal promotion must have a hire date or a promotion date prior
to November 1, 2008.

3.4 Changes In Participation Level and/or Organizational Unit: A Participant who
changes positions and/or is assigned to a different organizational unit (as
defined by their reporting relationship), during the Plan Year, shall have their
Bonus Award calculated on a prorated basis using the time eligible in each
situation to account for changes in the calculation components. However, if such
a change occurs on or after November 1, 2008, the Participant’s Bonus Award will
be calculated for the full Plan Year using the measures of the immediately
preceding position.

3.5 Leave of Absence: A Participant on an approved leave of absence, as defined
by the Family and Medical Leave Act of 1993, shall be considered eligible for a
full Bonus Award payable at the same time as other Participants. A Participant
on any other form of approved leave of absence shall have their Bonus Award
calculated on a partial year basis, payable at the same time as other
Participants or upon their return to active duty, whichever is later.

3.6 No Right to Participate: Participation by an Associate in a bonus plan in
any period prior to the Plan Year does not provide a right or entitlement to be
selected for participation in the Plan Year or any future period.

SECTION 4 – BONUS AWARD DETERMINATION

4.1 Eligibility for Bonus Award: Except as provided in Section 6, in order to be
eligible to receive a Bonus Award for any Plan Year, a Participant must be
employed continuously as a Participant through the entire Plan Year (or partial
Plan Year, in accordance with Section 3.3) and at the time that the Bonus Award
is paid.

4.2 Financial Performance Goals: The Financial Performance Goals for the Company
and its



--------------------------------------------------------------------------------

business units are set forth in Exhibit A. The Financial Performance Goals shall
represent the target level of performance required to earn one hundred percent
(100%) of the Target Bonus Percentage. The Performance Payout Percentages that
will be awarded for achievement of the respective Financial Performance Goals at
various performance levels are set forth in Exhibit A. In no case shall the
Performance Payout Percentage exceed 200%, nor shall payment of a Bonus Award be
made to a Participant for achievement of a Financial Performance Goal that falls
below the applicable minimum performance level set forth in Exhibit A for such
Financial Performance Goal.

4.3 Individual Performance Goals: All Participants, except those assigned a job
title of Vice President and above, shall be required to establish Individual
Performance Goals for the Plan Year. Individual Performance Goals shall be
clear, specific, measurable, aligned with overall Company goals and approved by
their functional Vice President. The performance level, for each individual
performance goal, shall be determined by dividing actual results by the
applicable Individual Performance Goal. The Performance Payout Percentage for
various achievement levels shall be determined in accordance with the following
scale:

Maximum performance level = Maximum Performance Payout Percentage (200%)

Target performance level = Target Performance Payout Percentage (100%)

Minimum performance level = Minimum Performance Payout Percentage (0%)

Performance Payout Percentages for achievement between these levels shall be
calculated on a linear basis. In no case shall the Performance Payout Percentage
exceed 200%, nor shall payment be made for achievement that falls below the
minimum performance level.

4.4 Bonus Components: All Participants, except those assigned a job title of
Vice President and above, shall have their individual Bonus Award calculated on
the basis of two independent bonus components: a financial performance component
and an individual performance component. These two bonus components will be
calculated separately and added together to determine the Participant’s Bonus
Award. Participants assigned a job title of Vice President or higher shall have
their individual Bonus Award calculated on the basis of the financial
performance component only, with no individual performance component. The
assignment and weighting of bonus components shall be communicated to
Participants at the same time as their eligibility notification.

4.5 Bonus Award Calculation: At the end of each Plan Year, the Company shall
evaluate actual results against Financial Performance Goals and, where
applicable, against Individual Performance Goals, and compute Bonus Awards for
each Participant. These computations shall be made using the following formula:

BONUS AWARD = (A x B x C x D) + (A x B x E x F)

Where:

A = Base Earnings

B = Target Bonus Percentage

C = Financial Performance Goal Performance Payout Percentage

D = Financial Performance Goal weighting percentage

E = Individual Performance Goal Performance Payout Percentage (where applicable)

F = Individual Performance Goal weighting percentage (where applicable)

4.6 Illustrative Example: The following example is provided for illustrative
purposes only. If a Participant’s 2008 Base Earnings were equal to $80,000, and
the Participant’s Target Bonus Percentage was equal to 10%, and the applicable
Financial Performance Goal Performance Payout Percentage were equal to 95% with
a 60% weighting percentage, and the Participant’s Individual Performance Goal
Performance Payout Percentage were equal to 110% with a 40% weighting
percentage; then the amount of Bonus Award earned would be equal to:

($80,000 X .10 X .95 X .60) + ($80,000 X .10 X 1.10 X .40) = $8,080

4.7 Multiple Financial Performance Goals: In cases where multiple Financial
Performance Goals are



--------------------------------------------------------------------------------

used, each Financial Performance Goal achievement percentage will be calculated
separately and adjusted by applying the assigned weighting to each Financial
Performance Goal used. The results of these independent calculations will then
be added together to determine a single consolidated Financial Performance Goal
achievement percentage.

4.8 Minimum Performance Standard: Participants whose personal performance is
rated as “Substantially Below Expectations” as part of the Zebra Technologies
Corporation Annual Performance Management Review process shall not be eligible
to receive an award under this Plan, including any bonus resulting from the
achievement of Financial Performance Goals and / or Individual Performance
Goals.

SECTION 5 – PAYMENT OF BONUS AWARDS

5.1 Form and Timing of Payment: Payment of Bonus Awards shall be made in cash,
subject to applicable payroll tax and benefit plan withholdings, as soon as
administratively feasible after the end of the Plan Year following the final
determination of the fiscal year’s financial results, but in any event, such
payment shall be made during the calendar year following the end of the Plan
Year.

SECTION 6 – TERMINATION OF EMPLOYMENT

6.1 Termination of Employment Due to Voluntary Resignation: In the event a
Participant’s employment is terminated due to voluntary resignation, excluding
retirement as determined by the Vice President, Human Resources, prior to the
payment of his or her Bonus Award, the Bonus Award shall not be earned and the
Participant shall not be entitled to payment.

6.2 Termination of Employment for Cause: In the event a Participant’s employment
is terminated for Cause prior to payment of his or her Bonus Award, the Bonus
Award shall not be earned and the Participant shall not be entitled to payment.

6.3 Termination of Employment Due to Death, Disability or Retirement: In the
event a Participant’s employment is terminated by reason of death, Disability or
retirement during the Plan Year or prior to payment of his or her Bonus Award,
the Bonus Award shall be considered earned, calculated on a prorated basis, and
paid at the same time as other Participants.

6.4 Termination of Employment for Reasons Other Than Voluntary Resignation,
Cause, Death, Disability or Retirement: In the event a Section 16 Officer’s
employment is terminated for reasons other than voluntary resignation, Cause,
death, Disability or retirement prior to payment of his or her Bonus Award, a
prorated Bonus Award may be paid in the sole discretion of the Committee. In the
event any other Participant’s employment is terminated for reasons other than
voluntary resignation, Cause, death, Disability, or retirement prior to payment
of his or her Bonus Award, a prorated Bonus Award may be paid in the sole
discretion of the Vice President, Human Resources.

SECTION 7 – RIGHTS OF PARTICIPANTS

7.1 Employment: Nothing in this Plan shall interfere with or limit in any way
the right of the Company to terminate or change a Participant’s employment at
any time, nor confer upon any Participant any right to continue in the employ of
the Company. Nothing herein contained shall limit or affect in any manner or
degree the normal and usual powers of management, exercised by the officers and
the Board of Directors of the Company to change the duties or the character of
employment of any Associate or to remove the individual from the employment of
the Company at any time, all of which rights and powers are expressly reserved
by the Company.

SECTION 8 – ADMINISTRATION

8.1 Administration: This Plan shall be administered by the Vice President, Human
Resources in accordance with the provisions contained herein; subject to the
direction and approval of the Committee with respect to matters relating to any
Section 16 Officers of the Company.



--------------------------------------------------------------------------------

8.2 Questions of Construction and Interpretation: The determination of the Vice
President, Human Resources or the Committee in construing or interpreting this
Plan or making any decision with respect to the Plan shall be final, binding,
and conclusive upon all persons. The Vice President, Human Resources’
interpretative responsibility shall include any and all definitions in the Plan,
including, but not limited to, interpretations of Cause. This Plan is
established pursuant to the 2006 Zebra Technologies Corporation Incentive
Compensation Plan and the provisions hereof are in all respects governed by the
2006 Zebra Technologies Corporation Incentive Compensation Plan and subject to
all of the terms and provisions thereof. In the event of any inconsistency,
between this Plan and the 2006 Zebra Technologies Corporation Incentive
Compensation Plan, the terms of the 2006 Zebra Technologies Corporation
Incentive Compensation Plan shall govern.

8.3 Conflicts: To the extent that a Participant and the Company have entered
into a written Employment Agreement that contains provisions that conflict with
the provisions of this Plan, the provisions contained in the Employment
Agreement shall control.

8.4 Amendments: The Company, in its absolute discretion, without notice, at any
time and from time to time, may modify or amend, in whole or in part, any or all
of the provisions of this Plan, or suspend or terminate it entirely; provided,
however, that no such modification, amendment, suspension, or termination, may
without the consent of the Participant (or the Participant’s beneficiary in the
case of death) reduce after the end of the Plan Year the right of a Participant
(or the Participant’s beneficiary as the case may be) to a payment or
distribution in accordance with the provisions contained in this Plan.

8.5 Governing Law: This Plan shall be construed in accordance with, and governed
by, the laws of the State of Illinois without giving effect to conflicts of laws
principles.

8.6 Committee Authority: Notwithstanding anything herein to the contrary, any
and all determinations or actions to be taken with respect to the Plan that
relate to a Section 16 Officer of the Company shall be determined or taken by
the Committee.



--------------------------------------------------------------------------------

Exhibit A

Financial Performance Goals for 2008

The Financial Performance Goal for the Company shall be the budgeted level of
Consolidated Income From Operations, as defined in this Exhibit A.

The Financial Performance Goal for Consolidated SPG, SPG Americas, SPG EMEA, and
SPG APAC shall be such business units’ respective budgeted levels of Direct
Operating Profit, as defined in this Exhibit A.

The Financial Performance Goals for ESG shall be the budgeted levels of Revenue,
EBITDA and Total Bookings, as each is defined in this Exhibit A, with Revenue
given 25% weighting, EBITDA given 50% weighting and Total Bookings given 25%
weighting of the overall Financial Performance Goals component of the Bonus
Award.

Definitions

 

Performance Measure

  

Definition

Consolidated Income

From Operations 1

   Income from Operations as reported in the Company’s management reports,
adjusted to remove the impact of changes in foreign exchange rates.   

 

Acquisitions – generally, the acquired company budget and actual financial
performance is applied to the Management Bonus Plan financial objectives as of
the first of the quarter following 6 months after the acquisition closing.

Direct Operating Profit 1    Direct Operating Profit as reported in the
Company’s management reports for each of Consolidated SPG, SPG Americas, SPG
EMEA, and SPG APAC adjusted to remove the impact of changes in foreign exchange
rates only in Consolidated SPG and SPG EMEA. Revenue    ESG Total GAAP revenue
for the Plan year. EBITDA    ESG Operating Profit (GAAP) as reported in the
Company’s management reports, adjusted to remove the impact of Euromax bonus
payments and labor expenses charged to the Marine Terminal Systems reserve, plus
interest, taxes, depreciation, amortization, and 123R compensation expense.
Total Bookings    Total ESG bookings during the year after any allocations for
GAAP Vendor Specific Objective Evidence calculations.

 

1

Specifically excludes such expense items as (i) Amortization of Intangibles;
(ii) FAS123(R) compensation expense; (iii) One-time charges, non-operating
charges or expenses incurred that are not under the control of operations
management, as ratified by the Compensation Committee; (iv) Board of Directors
Project Activities (eg. CEO search, directors searches); or (v) Gains or losses
on the sale of assets. The above list is NOT exhaustive and is meant to
represent EXAMPLES of the kind of expenses typically EXCLUDED from the
calculations of Consolidated Income from Operations and Direct Operating Profit.
Unless otherwise noted, all amounts are expressed in US dollars.

Legend:

SPG = The Specialty Printer Group business unit of Zebra Technologies
Corporation.

ESG = The Enterprise Solutions Group business unit of Zebra Technologies
Corporation.



--------------------------------------------------------------------------------

Performance Payout Percentages

The Performance Payout Percentages that will be awarded for achievement of the
following Financial Performance Goals at the indicated levels are set forth
below. Performance between any of the stated achievement levels shall be
interpolated on a straight line basis between such stated performance levels.

The Performance Payout Percentages for each of Consolidated Income From
Operations and Direct Operating Profit shall be as follows:

 

% of Goal Achievement

  

Performance Payout Percentage

(% of Target Bonus)

85.0%

   0%

92.5%

   25%

95.0%

   50%

97.5%

   75%

100.0%

   100%

101.9%

   125%

103.8%

   150%

105.6%

   175%

107.5%

   200%

The Performance Payout Percentages for each of Revenue and Total Bookings shall
be as follows:

 

% of Goal Achievement

  

Performance Payout Percentage

(% of Target Bonus)

80%

   0%

83%

   17%

87%

   33%

90%

   50%

93%

   67%

97%

   83%

100%

   100%

103%

   117%

107%

   133%

110%

   150%

113%

   167%

117%

   183%

120%

   200%

The Performance Payout Percentages for EBITDA shall be as follows:

 

% of Goal Achievement

  

Performance Payout Percentage

(% of Target Bonus)

80%

   0%

83%

   17%

87%

   33%

90%

   50%

93%

   67%

97%

   83%

100%

   100%

112%

   117%

123%

   133%

135%

   150%

147%

   167%

158%

   183%

170%

   200%